DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/20/2021. Claims 1-9, 12-15, 17-28, 35, 37-41 were pending. Claims 10-11, 16, 29-34, 36 were cancelled.  Claims 14-15, 17-28 were withdrawn. Claims 14-15, 17-28 will be rejoined.  Claim 24 was amended by the examiner’s amendment as discussed below.
Response to Arguments
3.	Regarding to previous ground of rejection of claims 29-31, 33 under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Goers (US 6,123,612), the applicants cancelled claims 29-31 and 33 rendering moot the previous ground of rejection.
	Regarding to previous ground of rejection of claim 32 under 35 U.S.C 103 as being patentable Goers (US 6,132,612) in view of Wu (US 8,951,099), the applicants cancelled claim 32, rendering moot the previous ground of rejection.
 	Regarding to previous ground of rejection of claim 34 under 35 U.S.C 103 as being patentable Goers (US 6,132,612) in view of Nguyen (US 2018/0366333 A1), the applicants cancelled claim 34, rendering moot the previous ground of rejection.
	Claims 1-9, 12-13, 35, 37-41 are allowed as discussed in previous office action.
	Regarding to the withdrawn claim, the applicants stated:
Applicant requests rejoinder of nonelected claims 14 and 16-28 under M.P.E.P. § 821.04. Specifically, M.P.E.P. § 821.04 provides where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all limitations of the allowable product claim will be considered for rejoinder. In addition, “[w]here restriction was required between independent or distinct products, or between independent or distinct processes, and all claims directed to an elected invention are allowable, any restriction requirement between the elected invention and any nonelected invention that depends from or otherwise requires all the limitations of an allowable claim should be withdrawn.” M.P.E.P § 821.04(a).
Independent claim 14 recites all of the limitations of independent claim 1. Claims 17-23 depend from claim 14 and, therefore, include all of the elements recited therein. Therefore, nonelected claims 14 and 17-23 should be examined and rejoined with claims 1-9, 12, 13, 35, and 37-41.
Independent claim 24 recites all of the limitations of independent claim 1. Claims 25-28 depend from claim 24 and, therefore, include all of the elements recited therein. Therefore, nonelected claims 25-28 should be examined and rejoined with claims 1-9, 12, 13, 35, and 37-41.”
	The examiner agreed to rejoin the withdrawn claims 14-15, 17-23, 24-28.   However, it is noted claim 24 does not include all the elements of allowed claim 1.  However, claim 24 is rejoined after the examiner’s amendment as discussed below to include all the limitation of the allowed claim 1.

EXAMINER'S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Daniel J. Bezdjian (Registration No. 70,188) on 12/29/2021.
6.	The application has been amended as follows: 

In the claims
Claim 24 (Currently Amended) A method of planarizing a semiconductor device, the method comprising: 
contacting a wafer with a pad while moving the wafer relative to the pad, the pad comprising:
 a material having a circular shape and comprising a major surface and 
segments defining at least a portion of the pad, at least some of the segments comprising:
	asperities extending from the major surface, each of the asperities individually exhibiting a ratio between a width and a length of each of the asperities greater than about 2:1 and an included angle between a leading surface of at least some asperities and [[a]] the major surface of the pad greater than about 90°, [[an]] a skew angle between a longitudinal axis of each asperity and a line perpendicular to a tangent of the pad proximate each of the respective 
shearing material from a surface of the wafer in contact with at least some of the asperities having a shearing edge at a distal end of the asperities of the at least some of the asperities.

Allowable Subject Matter
7.	Claims 1-9, 12-15, 17-28, 35, 37-41 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1-9, 12-13, 35, 37-41, the cited prior arts fail to disclose or suggest asperities extending from the major surface, a ratio between a length and a width of each of the asperities greater than about 2:1, and an included angle between a leading surface of at least some asperities and the major surface greater than about 90°, a skew angle between a longitudinal axis of each of the at least some of the asperities and a line perpendicular to a tangent of the pad proximate each of the respective at least some of the asperities within a range from about 25° and about 45°, an overlap of the asperities in a radial direction within a range from about 0.5 µm and about 500 µm in combination with all other limitations in the claims.
Regarding to claims 14-15, 17-23, the cited prior arts fail to disclose or suggest a pad coupled to the platen, the pad having a circular shape and comprising: 
a material having a major surface; and 

Regarding to claim 24-28, the cited prior arts fail to disclose or suggest contacting a wafer with a pad while moving the wafer relative to the pad, the pad comprising a material having a circular shape, and comprising a major surface and
segments defining at least a portion of the pad, at least some of the segments comprising:
asperities extending from the major surface, each of the asperities individually exhibiting a ratio between a width and a length of each of the asperities greater than about 2:1 and an included angle between a leading surface of at least some asperities and the major surface of the pad greater than about 90°, a skew angle between a longitudinal axis of each asperity and a line perpendicular to a tangent of the pad proximate each of the respective asperities within a range from about 25° and about 45°, an overlap of the asperities in a radial direction within a range from about 0.5 µm and about 500 µm in combination with all other limitations in the claims
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713